Title: From Thomas Jefferson to William H. Cabell, 13 November 1808
From: Jefferson, Thomas
To: Cabell, William H.


                  
                     Dear Sir 
                     
                     Washington Nov. 13. 08.
                  
                  Between 3 & 4. years ago I recieved the inclosed petitions praying for the pardon or the enlargement of Thomas Logwood, then & still confined in the Penitentiary of Richmond for counterfieting the bank notes of the US. I consulted Govr. Page on the subject who, after conferring with his council, informed me that tho’ he was for a pardon himself he found a division of opinion on the question, & therefore could not advise it. between 3. & 4. years have since been added to his confinement, and if his conduct during that time has not been such as to lessen his claims to a mitigation of his sentence, they must certainly stand now on higher ground, and the more so as two of his accomplices confined here, have by a very general wish been pardoned more than a year ago. will you be so good as to give me your opinion on the subject, as you are in a situation to know what his conduct has been. his wife is represented as a very meritorious character, & her connections respectable. probably they may be known to you. his neighbors you will observe ask his restoration to them. whether it would be best to pardon him absolutely, or on condition of giving security for his good behavior? or shall we open the prison door and let him go out, notifying him that if he will continue on his own farm or those next adjoining, and keep himself from all suspicious intercourse & correspondence, he will not be molested; otherwise that he will be retaken and replaced in his present situation. your advice on this subject will much oblige me. I salute you with great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               